         Case 3:20-cv-00433-WIG Document 37 Filed 12/11/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                             :
 JEFFREY SCHLOSSER,                          :
      Plaintiff,                             :          No. 3:20-cv-433 (WIG)
                                             :
        v.                                   :
                                             :
 DENISE WALKER, et al.,                      :
      Defendants.                            :
                                             :


          RULING ON MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

       Plaintiff, Jeffrey Schlosser (“Schlosser”), currently confined at Cheshire Correctional

Institution (“Cheshire”) in Cheshire, Connecticut, has filed a motion for emergency restraining

order. Schlosser asks the Court to issue orders that Officers McMahon and Burns not harass or

act aggressively toward him, Cheshire Correctional Institution give him two books he ordered,

no correctional employee harass or retaliate against him, Officers Burns and McMahon not be

assigned to any facility in which Schlosser is housed or have any contact with him, and Officer

Burns wear a mask at all times. The defendants have objected on the grounds that Officers

Burns and McMahon are not defendants in this case and Schlosser’s motion is unrelated to any

claims in this case. For the following reasons, Schlosser’s motion is denied.

       Courts in this circuit apply the same standard to motions for temporary restraining order

and preliminary injunction. Local 1814, Intern. Longshoremen’s Ass’n, AFL-CIO v. New York

Shipping Ass’n, Inc., 965 F.2d 1224, 1228 (2d Cir. 1992). Interim injunctive relief “is an

extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

showing, carries the burden of persuasion.” Grand River Enterprise Six Nations Ltd. v. Pryor,
          Case 3:20-cv-00433-WIG Document 37 Filed 12/11/20 Page 2 of 4




481 F.3d 60, 66 (2d Cir. 2007) (citation omitted). To prevail, the plaintiff must demonstrate

“that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction

is in the public interest.” Glossip v. Gross, 576 U.S.863, 876 (2015) (internal quotation marks

and citation omitted).

       “[T]he court’s task when granting a preliminary injunction is generally to restore, and

preserve, the status quo ante, i.e., the situation that existed between the parties immediately prior

to the events that precipitated the dispute.” Asa v. Pictometry Intern. Corp., 757 F. Supp. 2d

238, 243 (W.D.N.Y. 2010); Transamerica Rental Finance Corp. v. Rental Experts, 790 F. Supp.

378, 381 (D. Conn. 1992) (“It is well established in this Circuit that the purpose of a preliminary

injunction is to preserve the status quo between two parties.”). “Because mandatory injunctions

disrupt the status quo, a party seeking one must meet a heightened legal standard by showing ‘a

clear or substantial likelihood of success on the merits.’” North Am. Soccer League, LLC v.

United States Soccer Fed’n, Inc., 883 F.3d 32, 37 (2d Cir. 2018) (quoting N.Y. Civil Liberties

Union v. N.Y.C. Transit Auth., 684 F.3d 286, 294 (2d Cir. 2012)). A mandatory preliminary

injunction “should issue only upon a clear showing that the moving party is entitled to the relief

requested, or where extreme or very serious damage will result from the denial of preliminary

relief.” Cacchillo v. Insmed, Inc., 638 F.3d 401, 406 (2d Cir. 2001) (citing Citigroup Global

Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)).

       The district court has wide discretion in determining whether to grant preliminary

injunctive relief. Moore v. Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 511 (2d

Cir. 2005). “In the prison context, a request for injunctive relief must always be viewed with

                                                  2
          Case 3:20-cv-00433-WIG Document 37 Filed 12/11/20 Page 3 of 4




great caution so as not to immerse the federal judiciary in the management of state prisons.”

Fisher v. Goord, 981 F. Supp. 140, 167 (W.D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S.

825, 846-47 (1994) (other citations omitted). The Supreme Court has repeatedly stated that

“plaintiffs seeking preliminary relief [must] demonstrate that irreparable injury is likely in the

absence of an injunction.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)

(citations omitted). “Issuing a preliminary injunction based only on a possibility of irreparable

harm is inconsistent with our characterization of injunctive relief as an extraordinary remedy that

may only be awarded upon a clear showing that the plaintiff is entitled to such re lief.” Id.

(citation omitted).

       One of the requirements for an award of preliminary injunctive relief is demonstration of

a likelihood of success on the merits of his claims. Thus, Schlosser’s request for preliminary

injunctive relief must relate to those claims. See, e.g., De Beers Consol. Mines Ltd. v. United

States, 325 U.S. 212, 220 (1945) (preliminary injunction appropriate to grant intermediate relief

of “the same character as that which may be granted finally,” but inappropriate where the

injunction “deals with a matter lying wholly outside of the issues in the suit”); Torres v. UConn

Health, No. 3:17-cv-325(SRU), 2017 WL 3713521, at *2 (D. Conn. Aug. 29, 2017) (preliminary

injunctive relief not warranted because claim in motion was unrelated to u nderlying claims in

complaint).

       The remaining claim in this case is a claim for deliberate indifference to health and safety

at New Haven Correctional Center. See Initial Review Order, Doc. No. 12 at 20. Schlosser filed

this case after he was transferred to Cheshire Correctional Institution where he currently is

confined. Officers Burns and McMahon do not work at New Haven Correctional Center and any

                                                  3
          Case 3:20-cv-00433-WIG Document 37 Filed 12/11/20 Page 4 of 4




actions they have taken are unrelated to the claims in this case. Thus, Schlosser’s requested

relief is not warranted.

       Schlosser’s motion for emergency restraining order [Doc. No. 22] is DENIED.

       So ordered.

       Dated at Bridgeport, Connecticut, this 11 th day of December 2020.

                                                    _____/s/___________________
                                                    William I. Garfinkel
                                                    United States Magistrate Judge




                                                4
